DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
	The inventor or joint inventor should note that the instant invention, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of the Claims

	Claims 1-3, 8, 9, 14, 15, 26, 27, 32, 33, 38, 39, 55, 56, 62 and 74-78 are pending in the instant invention.  According to the Amendments to the Claims, filed January 19, 2022, claims 1-3, 8, 9, 14, 15, 26, 27, 32, 33, 38, 39, 50, 51, 55, 56 and 62 were amended, claims 4-7, 10-13, 16-25, 28-31, 34-37, 40-54, 57-61 and 63-73 were cancelled and claims 74-78 were added.

Status of Priority

	This invention is a 35 U.S.C. § 371 National Stage Filing of International Application No. PCT/US2018/046314, filed August 10, 2018, which claims priority under 35 U.S.C. § 119(e) to US Provisional Application No. 62/550,346, filed August 25, 2017.

Status of Restrictions / Election of Species


    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
	The inventor’s or joint inventor’s affirmation of the following election, without traverse, in the reply filed on January 19, 2022, is acknowledged: a) Group IV - claims 1-3, 8, 9, 14, 15, 26, 27, 32, 33, 38 and 39; and b) polymorphic form of 6-(1H-indazol-6-yl)-N-(4-morpholinophenyl)-2,3-dihydroimidazo[1,2-a]pyrazin-8-amine bis-mesylate salt of Formula IA - p. 13, ¶[0076].

Non-Final Rejection, mailed on September 2, 2021.
	Likewise, the inventor or joint inventor should further note that claim 1 is directed to an allowable polymorphic form of 6-(1H-indazol-6-yl)-N-(4-morpholinophenyl)-2,3-dihydro-imidazo[1,2-a]pyrazin-8-amine bis-mesylate salt of the Formula IA.  Pursuant to the procedures set forth in MPEP § 821.04(b), claims 55, 56, 62 and 74-78, directed to a method for inhibiting spleen tyrosine kinase activity in a human in need thereof, wherein the method comprises administering… a polymorphic form of 6-(1H-indazol-6-yl)-N-(4-morpholinophenyl)-2,3-dihydroimidazo[1,2-a]pyrazin-8-amine bis-mesylate salt of the Formula IA, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
	Next, the inventor or joint inventor should further note that since all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action, mailed on June 10, 2021, is hereby withdrawn.  In view of the withdrawal of the restriction requirement as to the rejoined inventions, the inventor or joint inventor is advised that if any claim presented in a continuation or divisional invention is anticipated by, or includes all the limitations of, a claim that is allowable in the present invention, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant invention.
	Then, the inventor or joint inventor should further note that once the restriction requirement is withdrawn, the provisions of 35 U.S.C. § 121 are no longer applicable.  {See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971); and MPEP § 804.01}.

Non-Final Rejection, mailed on September 2, 2021.
	Also, the inventor or joint inventor should further note that any rejections and/or objections of record not explicitly addressed herein below, are hereby withdrawn, in light of the inventor’s or joint inventor’s arguments and/or the Amendments to the Claims, filed January 19, 2022.
	Thus, a second Office action and prosecution on the merits of claims 1-3, 8, 9, 14, 15, 26, 27, 32, 33, 38, 39, 55, 56, 62 and 74-78 is contained within.

Reasons for Allowance

	Claims 1-3, 8, 9, 14, 15, 26, 27, 32, 33, 38, 39, 55, 56, 62 and 74-78 are allowed.
	The following is a statement of reasons for the indication of allowable subject matter:
	The prior art is silent with respect to a polymorphic form of 6-(1H-indazol-6-yl)-N-(4-morpholinophenyl)-2,3-dihydroimidazo[1,2-a]pyrazin-8-amine bis-mesylate salt of the Formula IA, as recited in claim 1.
	Any comments considered necessary by the inventor or joint inventor must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled Comments on Statement of Reasons for Allowance.

Examiner’s Amendment

	An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to the inventor or joint inventor, an amendment may be filed as provided 
	The following is a statement of examiner’s amendment to the record:

	In claim 1, the entire text:
	has been deleted and replaced with the following:
---“	A polymorphic form of a compound of Formula IA:


    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

IA

	wherein the polymorphic form is a hydrate selected from the group consisting of Form I, Form II, Form XIII, Form XV, Form XVI, and Form XVIII.”---

	In claim 2, the entire text:
	has been deleted and replaced with the following:
---“	The polymorphic form of claim 1, wherein the polymorphic form is Form I;

	wherein Form I is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 6.6º ± 0.2 º2, 17.1º ± 0.2 º2, and 21.3º ± 0.2 º2.”---

	In claim 3, the entire text:
	has been deleted and replaced with the following:
---“The polymorphic form of claim 2, wherein the polymorphic form is further characterized by a powder X-ray diffraction pattern comprising at least one additional characteristic peak (º2) selected from the group consisting of 14.1º ± 0.2 º2, 14.8º ± 0.2 º2, 16.0º ± 0.2 º2, 22.2º ± 0.2 º2, and 24.3º ± 0.2 º2.”---

	In claim 8, the entire text:
	has been deleted and replaced with the following:
	The polymorphic form of claim 1, wherein the polymorphic form is Form II;

	wherein Form II is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 14.8º ± 0.2 º2, 17.4º ± 0.2 º2, and 20.1º ± 0.2 º2.”---

	In claim 9, the entire text:
	has been deleted and replaced with the following:
---“The polymorphic form of claim 8, wherein the polymorphic form is further characterized by a powder X-ray diffraction pattern comprising at least one additional characteristic peak (º2) selected from the group consisting of 5.9º ± 0.2 º2, 7.9º ± 0.2 º2, 13.6º ± 0.2 º2, 20.6º ± 0.2 º2, and 26.5º ± 0.2 º2.”---

	In claim 14, the entire text:
	has been deleted and replaced with the following:
---“	The polymorphic form of claim 1, wherein the polymorphic form is Form XIII;

	wherein Form XIII is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 11.6º ± 0.2 º2, 17.4º ± 0.2 º2, and 19.5º ± 0.2 º2.”---

	In claim 15, the entire text:
	has been deleted and replaced with the following:
---“The polymorphic form of claim 14, wherein the polymorphic form is further characterized by a powder X-ray diffraction pattern comprising at least one additional characteristic peak (º2) selected from the group consisting of 15.4º ± 0.2 º2, 21.3º ± 0.2 º2, 21.8º ± 0.2 º2, and 26.8º ± 0.2 º2.”---

	In claim 26, the entire text:
	has been deleted and replaced with the following:
---“	The polymorphic form of claim 1, wherein the polymorphic form is Form XV;

	wherein Form XV is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 20.6º ± 0.2 º2, 22.0º ± 0.2 º2, and 25.7º ± 0.2 º2.”---

	In claim 27, the entire text:
	has been deleted and replaced with the following:
---“The polymorphic form of claim 26, wherein the polymorphic form is further characterized by a powder X-ray diffraction pattern comprising at least one additional characteristic peak (º2) selected from the group consisting of 7.0º ± 0.2 º2, 13.2º ± 0.2 º2, 15.3º ± 0.2 º2, 19.6º ± 0.2 º2, and 26.7º ± 0.2 º2.”---


	has been deleted and replaced with the following:
---“	The polymorphic form of claim 1, wherein the polymorphic form is Form XVI;

	wherein Form XVI is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 7.8º ± 0.2 º2, 19.8º ± 0.2 º2, and 22.2º ± 0.2 º2.”---

	In claim 33, the entire text:
	has been deleted and replaced with the following:
---“The polymorphic form of claim 32, wherein the polymorphic form is further characterized by a powder X-ray diffraction pattern comprising at least one additional characteristic peak (º2) selected from the group consisting of 5.0º ± 0.2 º2, 14.8º ± 0.2 º2, 17.3º ± 0.2 º2, 17.8º ± 0.2 º2, and 26.0º ± 0.2 º2.”---

	In claim 38, the entire text:
	has been deleted and replaced with the following:
---“	The polymorphic form of claim 1, wherein the polymorphic form is Form XVIII;

	wherein Form XVIII is characterized by a powder X-ray diffraction pattern comprising characteristic peaks (º2) at 4.5º ± 0.2 º2, 8.9º ± 0.2 º2, and 22.1º ± 0.2 º2.”---

	In claim 39, the entire text:
	has been deleted and replaced with the following:
---“The polymorphic form of claim 38, wherein the polymorphic form is further characterized by a powder X-ray diffraction pattern comprising at least one additional characteristic peak (º2) selected from the group consisting of 13.3º ± 0.2 º2, 18.0º ± 0.2 º2, 24.7º ± 0.2 º2, 27.2º ± 0.2 º2, and 31.6º ± 0.2 º2.”---

	In claim 55, the entire text:
	has been deleted and replaced with the following:
---“A method for inhibiting spleen tyrosine kinase activity in a human in need thereof, wherein the method comprises administering to the human the polymorphic form of claim 1.”---

	In claim 56, the entire text:
	has been deleted and replaced with the following:


	In claim 62, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 56, wherein the autoimmune disease, cancer, or inflammatory disease is selected from the group consisting of acute graft-versus-host disease, an acute inflammatory reaction, acute lymphocytic leukemia, acute myeloid leukemia, Addison’s disease, adult respiratory distress syndrome, Alzheimer’s disease, asthma, atherosclerosis, an autoimmune hemolytic state, an autoimmune thrombocytopenic state, B-cell acute lymphoblastic leukemia, B-cell lymphoma, Burkitt lymphoma, chronic graft-versus-host disease, chronic idiopathic thrombocytopenic purpura, chronic lymphocytic leukemia, chronic myeloid leukemia, chronic obstructive pulmonary disease, Crohn’s disease, dermatomyositis, diabetes, follicular lymphoma, glomerulonephritis, Goodpasture’s syndrome, hyperacute rejection of a transplanted organ, irritable bowel syndrome, lymphoplasmacytic lymphoma, mantle cell lymphoma, marginal zone lymphoma, multiple myeloma, multiple sclerosis, myasthenia gravis, myelodysplastic syndrome, myeloproliferative disease, non-Hodgkin’s lymphoma, Parkinson’s disease, polycystic kidney disease, psoriasis, pulmonary hemorrhage, rheumatoid arthritis, scleroderma, septic shock, Sjogren’s disease, small lymphocytic lymphoma, systemic lupus erythematosus, T-cell acute lymphoblastic leukemia, T-cell lymphoma, tissue graft rejection, ulcerative colitis, vasculitis, and Waldestrom’s macroglobulinemia.”---

	In claim 74, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 62, wherein the acute inflammatory reaction is appendicitis, cholocystitis, dermatitis, encephalitis, enteritis, gastritis, gingivitis, hepatitis, inflammatory bowel disease, inflammatory pelvic disease, meningitis, myocarditis, myositis, nephritis, osteomyelitis, pancreatitis, pneumonitis, skin sunburn, sinusitis, urethritis, or uveitis.”---

	In claim 75, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 62, wherein the B-cell lymphoma is diffuse large B-cell lymphoma.”---

	In claim 76, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 62, wherein the non-Hodgkin’s lymphoma is indolent non-Hodgkin’s lymphoma.”---



	has been deleted and replaced with the following:
---“The method of claim 76, wherein the indolent non-Hodgkin’s lymphoma is refractory indolent non-Hodgkin’s lymphoma.”---

	In claim 78, the entire text:
	has been deleted and replaced with the following:
---“The method of claim 62, wherein the vasculitis is anti-neutrophil cytoplasmic antibody associated vasculitis.”--- .

	Authorization for this examiner’s amendment was given in a telephone interview with Mr. Mark Rubinshtein (Reg. No. 70,451) on January 24, 2022.

Conclusion

	Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS M. WILLIS, whose telephone number is 571-270-5757.  The examiner may normally be reached on Monday thru Thursday from 8:00-6:00 EST.  The examiner is also available on alternate Fridays.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mr. Mark Shibuya, may be reached on 571-272-0806.  The fax phone number for the organization where this invention or proceeding is assigned is 571-273-8300.
	Information regarding the status of an invention may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published inventions may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished inventions is available through Private PAIR only.  For more information about the PAIR system, see http://portal.uspto.gov/external/portal/pair.  Should you have questions on access to the Private 

/DOUGLAS M WILLIS/
Primary Examiner, Art Unit 1624